     Case 2:21-cv-06414-RSWL-JDE Document 8 Filed 08/19/21 Page 1 of 1 Page ID #:10




 1
 2
                                                                       JS-6
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION
11
12    DOMINIC BRIAN LEBLUE,                  )   Case No. 2:21-cv-06414-RSWL-JDE
                                             )
13                       Petitioner,         )
                                             )   JUDGMENT
14                  v.                       )
                                             )
                                             )
15                                           )
      B. CATES, Warden,                      )
16                                           )
                                             )
17                       Respondent.         )
                                             )
18
19
            Pursuant to the Order Summarily Dismissing Action,
20
      IT IS ADJUDGED that this action is dismissed without prejudice for
21
      Petitioner’s failure to exhaust state remedies.
22
23
      Dated: August 19, 2021
24
25                                                ____/S/ RONALD S.W. LEW__
                                                  RONALD S. W. LEW
26                                                United States District Judge
27
28
